MCDONALD, C. J.,
dissenting. I would affirm the thoughtful and well reasoned opinion of the Appellate *61Court. Fernandes v. Rodriguez, 54 Conn. App. 444, 735 A.2d 871 (1999).
In this case, the plaintiff and the named defendant (defendant) took property as joint tenants and intended to live there together. When their relationship soured, the plaintiff sought to partition the property, having no remedy to replace the assignment of assets available in marital dissolution actions. Considering the defendant’s small investment in the property, the trial court ordered a transfer of the defendant’s interest in consideration of a payment of money. The majority reverses that resolution, holding that only after a sale of the property with its attendant expenses may an equitable distribution of the proceeds be ordered.
The trial court had fashioned a commonsense, fair and equitable solution, which is what equity is supposed to do. We should uphold the trial court’s discretion to do equity when faced with unusual and difficult circumstances. See Kakalik v. Bernardo, 184 Conn. 386, 395, 439 A.2d 1016 (1981).